Order denying defendant’s motion to remove this action, now pending in the City Court of Yonkers, to the Supreme Court, Westchester county, and upon such removal to transfer it from the Supreme Court, Westchester county, to the Supreme Court, Bronx county, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, the defendant was entitled to this relief as a matter of law. (Civ. Prac. Act, § 189; City Court of Yonkers Act, tit. X, §§ 2 and 3.) Hagarty, Carswell, Davis, Adel and Close, JJ., concur.